Opinion issued May 11, 2006










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01094-CV
____________

SHARIFEH BANISAIED, DOUGLAS BAUM D/B/A DOUGLAS ASSET
INVESTIGATION & RECOVERY SERVICES, AND SHELDON BAUM,
Appellants

V.

NEIMAN MARCUS, Appellee




On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2003-47381




MEMORANDUM OPINION
          Appellants have filed a motion to dismiss their appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).
          Any other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.